Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 12/30/2020.

Allowable Subject Matter
Claims 1, 3-11 and 13-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a housing configured to interchangeably couple outlet panels, each defining power specifications including target voltages and target frequencies. to the inverter; and a controller programmed to, responsive to replacing a first outlet panel with a second outlet panel, change voltage and frequency outputs of the inverter to the target voltages and target frequencies received from the second outlet panel, and output a reset signal to the outlet panels for resetting a circuit breaker in the outlet panels con figured with the circuit breaker.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 10, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a controller programmed to receive power specifications from interchangeable outlet panels via a communication channel and, responsive to replacing a first outlet panel with a second outlet panel, operate an inverter to change output power specifications of power provided by the inverter to the power specifications received from the second outlet panel, wherein the power specifications include a request for multiple voltage inputs to be supplied by the inverter. and the controller is further programmed to operate the inverter such that separate phases of the inverter are used to supply each of the multiple voltage inputs.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 17, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...receiving power specifications defining target voltages and corresponding target frequencies from outlet panels interchangeably coupled to a housing in communication with an inverter; and responsive to a first outlet panel being replaced by a second outlet panel having different power specifications, changing, by the controller, a power output of the inverter to the target voltages and corresponding target frequencies received from the second outlet panel; and responsive to receiving a status indicator indicative of a around fault from the outlet panels, operating, by the controller, the inverter to cease outputting power to the outlet panels.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838